ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-057, concluding that ROGER C. PETER-MAN of HAWORTH, who was admitted to the bar of this State in 1993, and who was thereafter temporarily suspended from the practice of law pursuant to Rule l:20-13(b)(l) by Order of the Court filed December 5,' 2001, and who remains suspended at this time, should be suspended from the practice of law for a'period of six months for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having further concluded that respondent should be required to undergo random drug testing supervised by the Office of Attorney Ethics for a period of one year;
And good cause appearing;
It is ORDERED that ROGER C. PETERMAN is suspended from the practice of law for a period of six months and until the further Order of the Court, retroactive to December 5, 2001; and it is further
ORDERED that respondent shall undergo random drug testing supervised by the Office of Attorney Ethics for a period of one year, commencing on December 5, 2002, or such other date on which respondent’s one-year term of probation ends, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*342ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.